DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The Office Action is in response to the application filed 8/16/2018. 


Claim Rejections - 35 USC § 112
3.	 The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


4.	Claims 3 -  5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claims 3-5 recite “the olfactory acceptable amount”, however there is insufficient antecedent basis for this limitation in the claims. The claims are considered indefinite and are thereby rejected. 

Allowable Subject Matter
5.	Upon overcoming the 35 USC 112 rejection as set forth above, claims 1 – 18 are allowable. 
The following is an examiner's statement of reasons for allowance:

Narula et al. teach the novel fragrance compound of octahydro-4,7-methano-1H-indene-5-acetaldehye, having the following formula:


    PNG
    media_image1.png
    133
    186
    media_image1.png
    Greyscale


An exemplary structure of the claimed invention is:


    PNG
    media_image2.png
    176
    175
    media_image2.png
    Greyscale

The difference between the claimed compound and the compound of Narula et al. is the attachment of the side chain to the five membered ring.  
Narula et al. do not teach or fairly suggest the claimed fragrance formulation, fragranced product, or the method of improving, enhancing or modifying a fragrance formulation, wherein the fragrance formulation or product comprises, in particular, any of the claimed fragrance compounds. 

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026.  The examiner can normally be reached on M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARRIE L REUTHER/Primary Examiner, Art Unit 1763